Citation Nr: 0615520	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for atherosclerotic 
vascular disease, coronary artery disease, and peripheral 
vascular disease as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945, including combat service in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida, in which the RO denied 
service connection for atherosclerotic vascular disease, 
coronary artery disease, and peripheral artery disease, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

In December 2004 the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge who 
is rendering a determination in the claim.  

In January 2005 the Board remanded the veteran's claim for 
secondary service connection to the RO for further 
development.  After the RO attempted the requested 
development it again denied secondary service connection and 
the case has now been returned to the Board for final 
appellate consideration.


FINDING OF FACT

The veteran's atherosclerotic vascular disease, coronary 
artery disease, and peripheral vascular disease are not 
related to service-connected PTSD.




CONCLUSION OF LAW

Atherosclerotic vascular disease, coronary artery disease, 
and peripheral vascular disease are not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

The veteran asserts that service connection is warranted for 
atherosclerotic vascular disease, coronary artery disease, 
and peripheral vascular disease secondary to his service-
connected PTSD.

The veteran's service medical records show no treatment for 
atherosclerotic vascular disease, coronary artery disease, or 
peripheral vascular disease.

Subsequent treatment records do not show a link between the 
veteran's atherosclerotic vascular disease, coronary artery 
disease, or peripheral vascular disease and his PTSD.  
Progress notes from Lakeland Regional Hospital, Clark and 
Daughtrey Medical Group, St. Joseph's Hospital, Atlanta 
Cardio, Biloxi Regional Medical Center, and the Biloxi VA 
Medical Center do not discuss a link between the veteran's 
cardiovascular conditions and his PTSD.  The veteran stated 
that Proctor Hospital of Peoria, Illinois, and Piedmont 
Hospital no longer had records dating to the time periods 
where he was treated at those locations.

A letter from Dr. Prater, dated in October 2000, showed that 
in his opinion the veteran had severe atherosclerotic 
vascular disease comprising coronary heart disease and 
peripheral artery disease.  He noted that the veteran had an 
"extensive history of military related stress that has in 
the past, resulted in hospitalization."  He further stated 
that the veteran believed this stress was a pivotal factor in 
causing his heart disease and that it was "in this regard 
that I am writing this letter in his support."  Dr. Prater 
stated that stress and emotion were known risk factors for 
the development of coronary artery disease, that the specific 
cause of this relationship was unclear and that the 
possibility of vascular trauma by catecholamine surges had 
been theorized.  Dr. Prater stated that, although he was 
"unable to prove this," he thought it was "fair to say" 
that the veteran's prior history of military stress was a 
"potential" risk factor in the development or aggravation 
of his cardiovascular disease.  As such, Dr. Prater believed, 
"any possible relationship between [the veteran's] heart 
disease and prior stress should be taken into 
consideration."

A VA Heart examination report, dated in May 2005, showed that 
the veteran was diagnosed with CAD status post three vessel 
CABG and multiple stents, atrial fibrillation, pacemaker 
replacement, and PTSD.  Regarding the PTSD, the VA examiner 
believed it was "less likely" that the veteran's PTSD 
caused his coronary artery disease.  The examiner felt that 
there was "less likely" an etiological relationship between 
the veteran's PTSD and his coronary artery disease.

Secondary service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board finds that service connection for atherosclerotic 
vascular disease, coronary artery disease, and peripheral 
vascular disease is not warranted on a secondary basis.  The 
Board is mindful that, in the October 2000 statement the 
general relationship between the veteran's cardiovascular 
disease and prior stress, including stress from his military 
experiences, as a risk factor was suggested.  This statement 
did not, however, relate the veteran's cardiovascular disease 
to his service-connected PTSD.  This statement also comes 
some 54 years after the veteran was released from active duty 
in 1945.  This lengthy period without complaint or treatment 
is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Perhaps 
most importantly, in the VA Heart examination report from May 
2005 the examiner believed that the veteran's cardiovascular 
disease was less likely a result of his PTSD.  Because there 
is, in effect, no evidence specifically stating that the 
veteran's cardiovascular disease are "proximately due to or 
the result of" his service-connected PTSD, and there is 
evidence stating the contrary, secondary service connection 
must be denied.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and her 
representative in March 2001, May and September 2003, and 
February 2005.  The February 2005 letter satisfied element 
(1) by informing the veteran that evidence showing that he 
currently suffered from a condition and that there was a 
relationship between his claimed condition and a service-
connected condition was necessary to substantiate his claim.  
It satisfied element (2) by informing the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, that VA would provide a medical examination if VA 
determined it was necessary to decide the claim, and that VA 
would make reasonable efforts to get any records not held by 
a Federal agency.  The February 2005 letter satisfied element 
(3) by informing the veteran and his representative that it 
was his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  With respect to element (4), the Board notes 
that the AMC's February 2005 letter contained a specific 
request that the appellant send VA any evidence in his 
possession that he believed would support his claim.  
Finally, the veteran was provided with the complete text of 
38 C.F.R. § 3.159 in a September 2005 supplemental statement 
of the case (SSOC).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA, 
in particular element (4).  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.

In this case, the March 2001, May and September 2003, and 
February 2005 letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Therefore, the timing-of-notice error was nonprejudicial in 
this case.  In light of the content-complying notice that the 
RO provided prior to sending the case to the Board for de 
novo review, the appellant was not prejudiced by the delay in 
providing content-complying notice, because, under these 
circumstance, the error did not affect the essential fairness 
of the adjudication.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for atherosclerotic vascular disease, 
coronary artery disease, and peripheral vascular disease 
secondary to service-connected post-traumatic stress disorder 
is denied.



____________________________________________
WILLIAM M. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


